DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim limitations “a reception unit configured to receive, a determination unit configured to determine, a transmission unit configured to transmit,” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “reception unit, determination unit, transmission unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The present invention can also be implemented by processing in which a program for implementing one or more functions according to the exemplary embodiments described above is supplied to a system or apparatus via a network or storage medium, and one or more processors in a computer of the system or apparatus read 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Um et al. (“Um”) (U.S. PG Publication No. 2015/0116502).

In regards to claim 1, Um teaches an information processing apparatus comprising: 
	a reception unit configured to receive, from a plurality of image capturing apparatuses, at least one of information about designation of a subject by a user, information about automatic subject detection, and information about a manual operation on an image capturing lens by the user (See FIG. 2 and ¶0017); 

	a transmission unit configured to transmit a result of the determination to the main image capturing apparatus and transmit subject information set in the main image capturing apparatus to the sub image capturing apparatus (See ¶0020-0025 in view of FIG. 2).

In regards to claim 3, Um teaches the information processing apparatus according to claim 1, wherein the determination unit determines an image capturing apparatus tracking a specific subject designated by the user to be an image capturing apparatus having a high priority (See ¶0020-0025 wherein the main camera has a high priority through effect of being the main camera, also see ¶0058).

In regards to claim 5, Um teaches the information processing apparatus according to claim 1, wherein the image capturing apparatus includes a rotation mechanism configured to rotationally drive a casing including an image capturing lens and an image sensor in at least one axial direction, and wherein processing of searching the specific subject is performed by rotating the rotation mechanism (See ¶0037 wherein it is understood that the pan-tilt-function of a ptz camera is a rotation mechanism to rotationally drive a casing of the camera including a lens and image sensor).

In regards to claim 6, Um teaches the information processing apparatus according to claim 1, wherein the image capturing apparatus includes an image capturing lens including a zoom lens, and processing of searching the specific subject is performed by controlling zoom driving for the zoom lens (See ¶0037-0038).

In regards to claim 8, Um teaches the information processing apparatus according to claim 1, wherein an angle of view is adjusted in such a manner that the subject set in the main image capturing apparatus falls within an angle of view of the sub image capturing apparatus by transmitting the subject information set in the main image capturing apparatus to the sub image capturing apparatus, to automatically perform image capturing of the subject (See ¶0037-0038 in view of FIG. 2).

In regards to claim 9, the claim is rejected under the same basis as claim 1 by Um.

In regards to claim 10, Um teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 9 (See ¶0044 in view of FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (“Um”) (U.S. PG Publication No. 2015/0116502).

In regards to claim 2, Um fails to explicitly teach the information processing apparatus according to claim 1, wherein the determination unit determines an image capturing apparatus being manually operated by the user to be an image capturing apparatus having a high priority.

	As such, it is obvious that Um teaches wherein the determination unit determines an image capturing apparatus being manually operated by the user to be an image capturing apparatus having a high priority (See ¶0039-0040).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate Um’s own teaching because it allows for direct manipulation of data which the user prefers to use, as such enabling a user to properly use the system to their desires rather than have it be out of control if their controls would not have priority. 

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (“Um”) (U.S. PG Publication No. 2015/0116502) in view of Ishii et al. (“Ish”) (U.S. PG Publication No. 2019/0191098).

In regards to claim 4, Um fails to teach the information processing apparatus according to claim 3, wherein the determination unit determines, among the plurality of image capturing apparatuses, an image capturing apparatus determined to be tracking the subject with higher accuracy to be an image capturing apparatus having a higher priority, and determines an image capturing apparatus determined to be tracking the subject with lower accuracy to be an image capturing apparatus having a lower priority.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ish into Um because it allows for improving the tracking accuracy of an object as described in ¶0051.

In regards to claim 7, Um fails to teach the information processing apparatus according to claim 1, wherein the main image capturing apparatus and the sub image capturing apparatus are determined based on a previous learning result.
	In a similar endeavor Ish teaches wherein the main image capturing apparatus and the sub image capturing apparatus are determined based on a previous learning result (See ¶0038-0040, this is taken in view of ¶0051 and FIG. 2).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ish into Um because it allows for improving the tracking accuracy of an object as described in ¶0051.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483